By the Court.—Curtis, Ch. J.
The defendants stipulated, as agents for the owners of twelve thirty-seconds of a vessel, that the freights on a certain voyage should be collected by the plaintiff, who was to command the vessel. The voyage was made, and the freights, amounting to $700, were thereupon collected by the defendants, who claim that the vessel and owners are indebted to them for advances and services and commissions, which they allege they have the right to set-off against this sum.
The defendants are bound by their stipulation, and should comply with it. The right of the plaintiff to *556collect this money, in accordance with the defendants’ agreements that he should, is not prejudiced or affected, because, some other parties owe the defendants for advances, services and commissions, nor does it appear to be connected in any respect with the institution or discontinuance of the proceedings in admiralty, mentioned in the pleadings.
The order appealed from should be affirmed, with costs.
Sanford, J., concurred.